FLETCHER, Circuit Judge,
concurring:
I concur in the result and the majority’s reasoning to the extent it does not rest upon Chaloux v. Killeen, 886 F.2d 247 (9th Cir. 1989). Chaloux held that the official policy or custom requirement of Monell does not apply to suits against municipalities that seek only prospective relief. Id. at 251. This holding is in.conflict with Monell. Monell does not distinguish among cases based on the type of relief sought; it simply holds that a municipality may not be sued at all unless the challenged conduct represents the official policy or custom of the municipality:
Local governing bodies ... can be sued directly under § 1983 for monetary, declaratory, of injunctive relief where, as here, the action that is alleged to be unconstitutional implements or executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s officers....
*1478On the other hand, the language of § 1983, read against the background of the ... legislative history, compels the conclusion that Congress did not intend municipalities to be held liable unless action pursuant to official municipal policy of some nature caused a constitutional tort.
Monell v. Department of Social Servs., 436 U.S. 658, 690-91, 98 S.Ct. 2018, 2035-36, 56 L.Ed.2d 611 (1978) (citation and footnotes omitted) (emphasis added).1 Thus, in light of our previous ruling in this case that the administrative search was not ordered pursuant to an official policy or custom of the city, Gibson cannot be awarded any relief predicated on the unconstitutionality of that search.2 Los Angeles Police Protective League v. Gates, 907 F.2d 879, 890 (9th Cir. 1990) (“We find no evidence in the record to support any assertion that the City had a custom in 1982 of issuing defective warrants.”)
Gibson, nonetheless, may for a different reason be entitled to equitable relief. Gibson was terminated as a result of his hearing before the Board of Rights. In the previous appeal, we held that Gibson was denied due process in connection with the hearing because as a matter of official policy he was not afforded adequate time to respond to the charges against him and because it was the custom of the LAPD to withhold relevant information from officers appearing before the Board of Rights. Id. at 893-94. Since Gibson’s due process claim was sustained under Monell, the full range of remedies under section 1983 was potentially available to him with respect to this claim, including equitable relief.3 Such equitable relief should not be foreclosed by the district court’s sheer speculation, at odds with the jury verdict, that Gibson would have been fired regardless of the LAPD parties’ unconstitutional conduct. That conduct included the constitutionally defective hearing that led to Gibson’s termination. I therefore agree with the majority that we should remand to permit the district court to reconsider the appropriateness of equitable relief.4

. Monell does not concern sovereign immunity, as Chaloux would seem to imply, but rather whether Congress intended that municipalities be subjected to liability under the Civil Rights Act of 1871, now 42 U.S.C. § 1983.


. Although equitable relief in some form might theoretically be available against the individual LAPD defendants because Monell does not apply to them, it would be an exercise in futility to order such relief since it would be unenforceable against the city that employs those defendants.


. Gibson predicated his request for equitable relief in the district court on the due process violation as well as on the illegal administrative search.


. I recognize, as the majority points out, that this panel is not in a position to revisit Ninth Circuit precedent. I do believe, however, that where a satisfactory alternative presents itself, we should avoid the further propagation of an unsound legal proposition that is at odds with Supreme Court precedent.